—In a custody proceeding pursuant to Family Court Act article 6, the petitioner mother appeals from an order of the Family Court, Kings County (Segal, J.), dated April 2, 1996, which, after a hearing, awarded custody of the parties’ minor child to the respondent father and provided visitation to her.
Ordered that the order is affirmed, with costs.
Contrary to the mother’s contention, there is a sound and substantial basis in the record for the Family Court’s determination that a transfer of custody to the father would be in the best interests of the child (see, Eschbach v Eschbach, 56 NY2d 167). The hearing record amply supports the court’s express finding that the mother persisted in accusing the father of physically and sexually abusing the child even after investigation revealed that such allegations were unfounded. Similarly, the court accurately determined that the mother should not continue to have custody based on her unwillingness to foster a meaningful relationship between the father and the child (see generally, Young v Young, 212 AD2d 114). Inasmuch as the evidence established that the father is a fit custodian who will provide a stable home environment for the child while fostering the mother-child relationship, we decline to disturb the Family Court’s custody determination (see, Matter of Gago v Acevedo, 214 AD2d 565; Nir v Nir, 172 AD2d 651).
Given the present record, we discern no improvident exercise of discretion in the visitation schedule fixed for the mother by the Family Court. We note in this regard that the mother is always free to present any valid reasons for the expansion of the visitation schedule to the Family Court by means of an appropriate application.
We have considered the mother’s remaining contentions and find them to be without merit. Miller, J. P., Sullivan, Pizzuto and Friedmann, JJ., concur.